Citation Nr: 1814742	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-40 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for left knee disorder, to include as secondary to service-connected right knee disorder. 

2. Entitlement to service connection for left knee disorder, to include as secondary to service-connected right knee disorder.

3.  Entitlement to service connection for left hip disorder, to include as secondary to service-connected right knee and right hip disorders. 

4.  Entitlement to service connection for lumbar spine disorder (low back disorder), to include as secondary to service-connected right knee and right hip disorders. 
  

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1956 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2017. A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. An October 2007 rating decision denied service connection for left knee disorder. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period, and that decision became final.

2. The evidence associated with the claims filed subsequent to the October 2007 denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the Veteran's service connection claim for a left knee disorder.

3. The Veteran's left knee disorder did not manifest during service, or within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by service-connected right knee disorder.

3. The Veteran's left hip disorder did not manifest during service, or within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by service-connected right knee and right hip disorders.

3. The Veteran's low back disorder did not manifest during service, or within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by service-connected right knee and right hip disorders.


CONCLUSIONS OF LAW

1. The October 2007 rating decision is final. 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. New and material evidence sufficient to reopen the claim of service connection for a left knee disorder has been received. 38 U.S.C. §5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for left knee disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 

4. The criteria for service connection for left hip disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 

5. The criteria for service connection for low back disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
      
I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

However, VA is not required to send a notice when the Veteran submits a "fully developed" claim. Pursuant to the Secretary's program to expedite VA claims, a claim submitted in a "fully developed" status limits the need for further development of the claim by VA. When filing a fully developed claim, the Veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA. Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim. See VA Form 21-526EZ. The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for disability compensation and of the Veteran's and VA's respective duties for obtaining evidence. 

In this case, no notice was sent prior to the initial unfavorable AOJ decision, as the Veteran elected to submit his claim in a "fully developed" status. Thus, notice was not required. Even the Veteran did not allege in his notice of disagreement that he was unable to have a meaningful opportunity to participate in the development of his claim. As such, the Board finds the Veteran was not prejudiced by any technical notice deficiency as the Veteran did not allege any prejudice with regards to notice. See Conway v. Principi, 353 F.3d 1369  (Fed. Cir. 2004). Accordingly, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records.  No other relevant records have been identified and are outstanding.  For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded a VA medical examination in May 2013 with addendum opinions in August 2013 and September 2014. Based on the examination, addendum opinions, and the records, VA medical examiners were able to provide adequate opinions.  Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. New and Material Evidence

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The submission of new and material evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material. See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C. § 5108 requires only new and material evidence to reopen). Shade further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Id. Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id. Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Evidence associated with the record since the October 2007 denial includes the November 2017 hearing testimony, May 2013 VA examination, and the medical opinions dated August 2013 and September 2014.  In the November 2017 hearing, the Veteran contended that his left knee condition was worsened by approximately ten years of weight bearing on the left due to his service-connected right knee and right hip disability. 

Upon review of the record, the Board finds the Veteran credible and finds that his testimony, combined with the findings from the May 2013 VA examination and the August 2013 and September 2014 addendum opinions, constitutes new and material evidence.  Accordingly, the claim for entitlement to service connection for left knee disorder is reopened.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifested to a compensable degree within a certain time after service, must have had their onset in service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). 

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in-service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

Finally, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show that a current disability exists; and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability. Id. See also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A.  Left Knee Disorder

After a review of the record, the Board finds that although the Veteran has a current diagnosis of a left knee disorder, he does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury, and no medical nexus between active service, or service-connected disability, and the current disability has been established. 

In regards to the first element of direct service connection (a current disability), the medical evidence reflects a diagnosis of severe degenerative joint disease of the left knee, and as such the Board finds that the first element has been met. 

Concerning the second element (in-service injury, disease, or event), the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury of the left knee except for an acute abrasion of the left knee.  Specifically, the treatment records show that in March 1974 an airplane blew the Veteran into the door of a main landing gear and the Veteran injured both of his knees, but he was only diagnosed with contusion of the right knee.  The Veteran underwent a right medial meniscectomy in May 1975, but had no complaints, symptoms, or diagnoses of left knee disorder. 

A review of post-service treatment records shows that the Veteran did not complain of left knee pain until 2009, over thirty years after service.  In the May 2013 VA examination, the Veteran denied any injury to his left knee in service.  In fact, the Veteran stated that he first had left knee pain about ten years prior, around 2003. In an August 2013 VA addendum opinion, the examiner opined that the Veteran's left knee disorder is less likely than not caused by or a result of the abrasions on his left knee from the March 1974 incident.  The examiner explained an abrasion is a wound caused by superficial damage to the skin, no deeper than the epidermis.  As such, the abrasion does not involve the underlying skeletal structures of the knee such as osteoarthritis of the knees.  Accordingly, the Board finds that the Veteran does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury. 

As for presumptive service connection based on chronic disease, the Board finds the preponderance of the evidence does not support a finding that the Veteran's left knee disorder was manifested to a compensable level in the first post-service year. 38 C.F.R. § 3.309(a). Based on the records, the Veteran was first seen for complaints of left knee problem in 2009, over thirty years after his service. The service and outpatient records are silent for treatment for or diagnosis of left knee disorder within one year of separation. As there is no evidence of manifestation within the first post-service year, service connection for a left knee disorder based on the presumption in favor of chronic disease is not warranted in this case. 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

In regards to presumptive service connection based on continuity of symptomatology, the Board similarly finds the preponderance of the evidence does not show that the Veteran has experienced signs and symptoms of left knee disorder on a continuous basis since service. For instance, the records show that the Veteran did not have complaints of any arthritic pain until 2009, when he was first diagnosed with severe osteoarthritis of the left knee. Prior to that 2009 record, there is no evidence of any treatment for or diagnosis of arthritis or other problems with the left knee. While such gaps in time are not dispositive of the issue of nexus, the lengthy span of time without complaint of or treatment for pain in any of the joints weighs heavily against any lay statements indicating the presence of persistent pain since service. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). As the records do not show a continuity of symptomatology, the Veteran's left knee disability cannot be presumptively service connected. 

Finally, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left knee disorder is proximately caused by or aggravated by his service-connected right knee disorder.  In so finding, the Board gives great probative value to the May 2013 and September 2014 VA examiners' opinions as their findings are well supported by, and consistent with, the record as noted above.  Specifically, the examiners found that the Veteran's left knee disability is less likely than not proximately due to or the result of his service connected right knee disability. The examiner explained that the degenerative joint disease of the left knee is most likely age related as the findings were consistent with an age appropriate degenerative joint disease.  The September 2014 VA examiner affirmed this finding and opined that the Veteran's degenerative joint disease of the left knee is less likely than not caused or aggravated by the service connected right knee disability.  The examiner explained that the Veteran's right knee disorder would not result in an anatomical shift of weight (due to favoring of the affected extremity) to the opposite knee so as to cause an extra weight burden.  The September 2014 examiner notes that in the May 2013 VA examination the Veteran had no significant right knee problems.  The examiner stated that since there were no significant right knee problems or functional abnormality in the right knee, there is no weight shift.  In addition to the unremarkable findings from the May 2013 VA examination, the examiner cited to a medical paper that determined that there was no causal relationship of arthritis or injury in one knee that would cause or aggravate the other knee due to favoring of the unaffected extremity.  

The Board gives great probative weight to the May 2013 and September 2014 examiners' opinions as they are well supported by the records and medical journal articles.  Further, there is no competent and credible medical evidence that supports the Veteran's claim that his left knee disorder is secondary to his right knee disorder. Accordingly, the Board finds that the Veteran's left knee disorder does not meet the standards for secondary service connection.

In conclusion, although the Veteran has established a current left knee disorder, the preponderance of the evidence establishes that such disability did not manifest during service or for many years thereafter and is not otherwise related to his active service.  Additionally, the preponderance of the evidence does not establish that the Veteran's left knee disorder was proximately due to or aggravated by his service-connected right knee disorder.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim for service connection for left knee disorder is denied.

B. Left Hip Disorder

After a review of the record, the Board finds that although the Veteran has a current diagnosis of left hip disorder, he does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury, and no medical nexus between active service, or service-connected disability, and the current disability has been established. 

In regards to the first element of direct service connection (a current disability), the medical evidence reflects a diagnosis of degenerative joint disease of the left hip, and as such the Board finds that the first element has been met. 

Concerning the second element (in-service injury, disease, or event), the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury of the left hip.  Specifically, the service treatment records show no complaints, symptoms, or diagnoses of any left hip disorder.  Even in the March 1974 incident there is no note of left hip pain or injury.  In April 1977, the service treatment records show that the Veteran's hips were level with no abnormalities noted.  Accordingly, the Board finds no in-service injury, disease or event, and thus the Veteran does not meet the standards for direct service connection. 

As for presumptive service connection based on chronic disease, the Board finds the preponderance of the evidence does not support a finding that the Veteran's left hip disorder was manifested to a compensable level in the first post-service year. 38 C.F.R. § 3.309(a). Based on the records, the Veteran was first seen for complaints of left hip problem in 2012, over thirty-five years after his separation from service. The service and outpatient records are silent for treatment for or diagnosis of left hip disorder within one year of separation. As there is no evidence of manifestation within the first post-service year, service connection for a left hip disorder based on the presumption in favor of chronic disease is not warranted in this case. 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

In regards to presumptive service connection based on continuity of symptomatology, the Board similarly finds the preponderance of the evidence does not show that the Veteran has experienced signs and symptoms of left hip disorder on a continuous basis since service. For instance, the records show that the Veteran did not have complaints of any arthritic pain in the left hip until 2012, when he was first diagnosed with degenerative joint disease of the left hip.  Prior to the 2012 record, there is no evidence of any treatment for or diagnosis of arthritis or other problems with the left hip. While such gaps in time are not dispositive of the issue of nexus, the lengthy span of time without complaint of or treatment for pain in any of the joints weighs heavily against any lay statements indicating the presence of persistent pain since service. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). As the records do not show a continuity of symptomatology, the Veteran's left hip disorder cannot be presumptively service connected. 

Finally, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left hip disorder is proximately caused by or aggravated by his service-connected right knee and right hip disorders.  In so finding, the Board gives great probative value to the May 2013 and September 2014 VA examiners' opinion as their findings are well supported by, and consistent with, the record as noted above.  Specifically, the May 2013 examiner opined that the Veteran's left hip disorder is less likely than not proximately due to or the result of his service connected right hip and right knee disorders, as the left hip degenerative joint disease is most likely age related and age appropriate.  This May 2013 medical opinion was affirmed in the September 2014 addendum opinion.  The September 2014 examiner opined that the Veteran's left hip degenerative joint disease is less likely than not aggravated by the service connected right knee disorder. The examiner explained that in the May 2013 VA examination the Veteran's left hip had unremarkable findings to warrant a finding of aggravation.  For instance, the Veteran reported no flare-ups, and on examination the left hip had no significant functional impairment or additional loss of motion on repetitive testing.  In fact, the Veteran had normal motor strength, no ankylosis, and no other surgical procedures aside from joint replacement.  Accordingly, the examiner determined that the Veteran's left hip is not aggravated by his service-connected disabilities as there are no significant impairments on examination. As there is no competent and credible medical evidence that supports the Veteran's claim that his left hip disorder is secondary to his right hip and right knee disorders, the Board finds that the Veteran's left hip disability does not meet the standards for secondary service connection.

In conclusion, although the Veteran has established a current left hip disorder, the preponderance of the evidence establishes that such disability did not manifest during service or for many years thereafter and is not otherwise related to his active service.  Additionally, the preponderance of the evidence does not establish that the Veteran's left hip disorder was proximately due to or aggravated by his service-connected right knee and right hip disorders.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim for service connection for left hip disorder is denied.

C. Lumbar Spine Disorder

After a review of the record, the Board finds that although the Veteran has a current diagnosis of a lumbar spine disorder, he does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury, and no medical nexus between active service, or service-connected disability, and the current disability has been established. 

At the outset, the Board notes that the Veteran has a current diagnosis of a lumbar spine disorder.  Specifically, the records show the Veteran has been diagnosed with back pain and Grade II L4-5 spondylolisthesis with bilateral L4 spondylolysis with associated degenerative disc disease. As such, the first element of service connection is met. 

A review of the service treatment records shows that Veteran had a normal spine with no complaints of recurrent back pain. Even after the March 1974 incident, the records note of only normal spine with no evidence of any abnormal curvatures or any other disorders of the spine.  The service treatment records are silent for any complaints, symptoms or diagnoses of a lumbar spine disorder or back pain during service.  Even the Veteran's retirement examination is similarly silent as to any complaints of back pain. 

A review of post-service treatment records show that the Veteran did not sustain any back injuries in-service, but rather first complained of back pain thirty years after service.  In the May 2013 VA examination, the Veteran denied any injury to his back in service.  In fact, the Veteran stated that he first had low back pain about five years prior, around 2008. In the September 2014 addendum opinion, the examiner opined that the Veteran's lumbar spine degenerative disc disease is less likely than not a result of the lower back abrasion that occurred in the March 1974 incident. The examiner explained that the service records did not support the theory that the Veteran developed a medical condition that was chronic in nature.  Although the service records note of abrasion on the lower back area, there was no evidence of a fracture.  Further, near the Veteran's separation date, the service treatment records show no issues with recurrent back pain, arthritis, rheumatism, or bursitis.  In fact, it was noted that there was no bone, joint or other deformity involving the back area. As such, the examiner opined that it is more likely that no residual problems manifested from the low back abrasion. Accordingly, the Board finds that the Veteran does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there is no nexus between the Veteran's service and his current lumbar spine disorder. 

As for presumptive service connection based on chronic disease, the Board finds the preponderance of the evidence does not support a finding that the Veteran's low back disorder was manifested to a compensable level in the first post-service year. 38 C.F.R. § 3.309(a). Based on the records, the Veteran was first seen for complaints of back problems in 2012, about forty years after his service. The service and outpatient records are silent for treatment for or diagnosis of any back disability within one year of separation. As there is no evidence of manifestation within the first post-service year, service connection for a left knee disorder based on the presumption in favor of chronic disease is not warranted in this case. 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

In regards to presumptive service connection based on continuity of symptomatology, the Board similarly finds the preponderance of the evidence does not show that the Veteran has experienced signs and symptoms of a low back disorder on a continuous basis since service. For instance, the records show that the Veteran did not have complaints of any arthritic pain until 2012, when he was first diagnosed with a low back disorder. Prior to the 2012 record, there is no evidence of any treatment for or diagnosis of arthritis or other problems with the low back. In addition, the Veteran admitted that he first experienced back pain around 2008, thirty years after service. As the records do not show continuity of symptomatology, the Veteran's low back disorder cannot be presumptively service connected. 

Finally, the Board finds that the preponderance of the evidence is against a finding that the Veteran's low back disorder is proximately caused by or aggravated by his service-connected right knee and right hip disorders.  In so finding, the Board gives great probative value to the May 2013 and September 2014 VA examiners' opinions as their findings are well supported by, and consistent with, the record as noted above.  Specifically, the May 2013 examiner opined that the Veteran's low back disorder is less likely than not proximately due to or the result of the Veteran's service connected right knee and right hip disorders, as the back pain is most likely age related to lumbar degenerative disc disease.  The September 2014 VA examiner affirmed the May 2013 opinion and explained that in the May 2013 examination, the Veteran was found to have no flare-ups, no additional loss of motion on repetitive testing, no functional impairment, no localized tenderness or pain to palpation for joints, no guarding or muscle spasm of the thoracic-lumbar spine resulting in an abnormal gait or spinal contour, no radiculopathy signs, and no ankylosis.  Essentially, the Veteran's low back condition had unremarkable findings.  As such, the Veteran's service-connected right knee condition would not give rise to an aggravation of the back area when such impairment does not exist.  The Board finds the examiners' opinions compelling and further finds that there is no competent and credible medical evidence that supports the Veteran's claim that his low back disorder is secondary to his right knee and right hip disorders. Accordingly, the Board finds that the Veteran's low back disorder does not meet the standards for secondary service connection.

In reaching these conclusions, the Board acknowledges the medical opinion by the Veteran's treating physician wherein he opined that the Veteran's right knee and right hip disorders would cause problems with the lumbar spine.  The Board finds that this opinion is inadequate as the opinion does not provide the degree of certainty required for medical nexus evidence. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Further, the Board finds the treating physician's opinion is conclusory without providing any rationale to explain the finding that the Veteran's low back disorder was caused or aggravated by his service-connected right knee and right hip disability.

In conclusion, although the Veteran has established a current low back disorder, the preponderance of the evidence establishes that such disability did not manifest during service or for many years thereafter and is not otherwise related to his active service.  Additionally, the preponderance of the evidence does not establish that the Veteran's low back disorder is proximately due to or aggravated by his service-connected right knee and right hip disorders.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim for service connection for low back disorder is denied.
ORDER

New and material evidence having been presented, the claim for service connection for left knee disorder is reopened. 

Entitlement to service connection for left knee disorder, to include as secondary to service-connected right knee disorder, is denied.

Entitlement to service connection for left hip disorder, to include as secondary to service-connected right knee and right hip disorders, is denied. 

Entitlement to service connection for lumbar spine disorder, to include as secondary to service-connected right knee and right hip disorders, is denied. 



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


